DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty of Disclosure, Candor, and Good Faith
2.         MPEP 2001 Duty of Disclosure, Candor, and Good Faith
37 C.F.R. 1.56  Duty to disclose information material to patentability
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 

(c)  Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
(1) Each inventor named in the application;
(2) Each attorney or agent who prepares or prosecutes the application; and
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, the applicant, an assignee, or anyone to whom there is an obligation to assign the application.
(d) Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor.

MPEP 2001.06(b)  Information Relating to or From Copending United States Patent Applications 
The individuals covered by 37 CFR 1.56  have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. This may include providing the identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56  cannot assume that the examiner of a particular application is necessarily aware of other applications which are "material to patentability" of the application in question, but must instead bring such other applications to the attention of the examiner. See Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560 (S.D.N.Y. 2015), and Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003). For example, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

3.         The following US co-pending application which includes nearly-identical claimed subject matter was found by the instant Examiner (via EAST and/or PE2E through double patenting searches) but not disclosed by Applicant/individuals covered by 37 CFR 1.56, wherein 
Specification
4.	The disclosure is objected to because of the following informalities: “50” should be removed from page 9, line 12 as it is not appropriate within the context presented (i.e., the cell assembly 1 of Fig. 1a-1d; it is not until Fig. 6 that the housing 50 is presented).  
Appropriate correction is required.
Claim Analysis
5.	The instant application notes the following (page 8 of the specification as filed) with respect to the use of “substantially” which is sufficient to define the meaning of the term such that it is not indefinite given that the specification provides a standard allowing for one of ordinary skill in the art to understand the scope of the approximation term/term of degree of “substantially” (see MPEP 2173.05(b)):

    PNG
    media_image1.png
    164
    627
    media_image1.png
    Greyscale

The interpretation of the term with respect to the claims will be applied accordingly.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claim 2, and thus dependent claims 28-31, and claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the feature that the pouch cell is secured to the thermal plate by one of a supported and non-supported adhesive layer…”  It is unclear what the phrase “one of” is intended to encompass because the options that follow are not recited in the alternative.  It appears correction can be made by way of amending “and” as emphasized above to “or”.
	Claim 5 recites the limitation of, “wherein the bottom portion of the thermal plate is configured to connect to a thermal management feature.”  This is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
            As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
contacting a thermal management feature.  There is no disclosure of a structural requirement/entity for connecting to a thermal management feature.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-4, 6-7, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2016/131141) (published 8/25/2016) (using family member US 2018/0026296 as a copy thereof and with citations thereto) in view of Kwak et al. (US 2013/0164585).
	Regarding claim 1, Kruger teaches a cell assembly 100 (Figs. 1-3A), comprising: 
a cell frame 103, a thermal plate 102 being integrated into the cell frame 103 (Fig. 1-2; P39, 50-51); 
a lithium-ion pouch cell 110 (P42) comprising a positive cell terminal 106 and a negative cell terminal 107, the positive and negative cell terminals 106, 107 being arranged at a top side of the pouch cell 110 (Fig. 2), and the positive and negative cell terminals 106, 107 extending at least substantially perpendicular from the top side of the pouch cell 110 (Fig. 1-2); 
“a compression element” (either or both of heat spreader 115 described as flexible and allowing for some expansion and contraction – P43, and/or compressible foam sheet 120 – P40); and 
the cell frame 103 being configured to receive and house the pouch cell 110 and the compression element (115 and/or 120) in a space defined by the thermal plate 102 and the cell frame 103 (P38-53; Figs. 1-3A; not limited to entire disclosure).
Kruger fails to teach the positive and negative cell terminals 106, 107 have a substantially planar shape (i.e., terminals 106, 107 have a fold/bend therein such that they are not considered to meet the defined “substantially planar” feature- see claim analysis section above), although Kurger does teach that other suitable pouch cells than that shown may be used (P42).  The feature of the shape of the terminals 106, 106 is a design element of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Moreover, such a feature is a well known expedient in the prior art as taught by Kwak, wherein Kwak teaches analogous art of a cell assembly 190 comprising frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122) having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead terminals (121, 122) having a substantially planar shape arranged at a top side of the pouch cell and extending at least substantially perpendicular from the top side of the pouch cell (Figs. 1-5; P39-45), the cell frame 150 receiving and housing the pouch cell 110 (Figs. 1-5; P39-45), and the electrical configuration provided by the secondary battery including the lead terminals “may reduce electrical resistance of a charge/discharge path and has improved efficiency” (abstract; P7).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the positive and negative cell terminals 106, 107 of Kruger to have a substantially planar shape (versus a terminal tab with a fold/bend therein) given the construct is known in the art as taught by Kwak and allows for subsequent electrical connections of the secondary battery such that the battery may reduce electrical resistance of a charge/discharge path and have improved efficiency as taught by Kwak (Figs. 1-4; P39-45; abstract; not limited to full disclosure).  
Regarding claim 2, Kruger teaches wherein the pouch cell 110 is secured to the thermal plate 102 by one of a supported and non-supported adhesive layer, which is at least partially 
Regarding claims 3 and 28, Kruger teaches wherein the compression element (120, or 115 and 120) comprises at least one compressible foam sheet 120  (P40).
Regarding claims 4 and 29, Kruger teaches wherein the thermal plate 102 is in-molded in the cell frame 103 (Fig. 1-2; P39, 50-51).  The limitation is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The feature is taught by Kruger (P50-51); however, a product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate 102 and cell frame 103 are integrally formed with one one-another (P50-51), the structural characteristic implied by the product-by-process feature is met.
Regarding claims 6 and 31, Kruger teaches wherein the cell frame 103 comprises geometric features (any of the features taught at P46 including, but not limited to, upper edge 128, lower edge 129, first and second side edges 130, 131, first side portion 117, middle portion 118, second side portion 119, first terminal end 126, second terminal end 127, pipe inlet and outlet 112, 123) for supporting appropriate placement of the cell terminals 106, 107 (along with the entire pouch cell 110) (P46; Fig. 2-3).  It is noted here that the cell terminals 106, 107 are intended to extend from the top of frame 103 as shown, wherein the above “geometric features” prevent inappropriate placement of the pouch cell and its terminals 106, 107  given the geometric 
Alternatively, Kruger teaches that the frame 103 may extend around all sides of the backing plate 102, wherein “…in such embodiments, the frame 102 may be shaped to accommodate the current collectors tabs 106, 107 [(“terminals”)] extending from the cell, such as by having one or more flat sections where the current collectors tabs [(“terminals”)] are located…” (P89).  The “one or more flat sections” as described of cell frame 102 read on the claimed “geometric features for supporting appropriate placement of the cell terminals.” 
Regarding claim 7, Kruger teaches that the frame 103 may extend around all sides of the backing plate 102, wherein “…in such embodiments, the frame 102 may be shaped to accommodate the current collectors tabs 106, 107 extending from the cell, such as by having one or more flat sections where the current collectors tabs are located…” (P89).  The “one or more flat sections” as described of cell frame 102 read on the claimed “geometric features for supporting appropriate placement of the cell terminals.” 
Kruger fails to explicitly disclose said “one or more flat sections” (“geometric features for supporting appropriate placement of the cell terminals 106, 107”) are specifically recesses 
which have a shape corresponding to the cell terminals of the pouch cell as claimed.   In the same field of endeavor, Kwak as relied on above teaches analogous art of a cell assembly 190 comprising a frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122)  having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead tabs (121, 122) (“terminals”) having a substantially planar shape arranged at a top side of the pouch cell 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention when providing frame 103 of Kruger such that it extends around all sides and is shaped to accommodate the current collectors tabs 106, 107 (“terminals”)  as taught by Kruger (P89) to look to known configurations for achieving such a construct, and to adopt the specific construct of Kwak to allow for the frame 103 to extend around all sides while accommodating the tabs 106, 107 (terminals”), said construct including geometric features comprising recesses having a shape corresponding to the cell terminals 121, 122 of the pouch cell as illustrated (Figs. 1-5), and to additionally provide the predictable and beneficial results of a connection structure that reduces electrical resistance of a charge/discharge path and has improved efficiency as taught by Kwak (abstract; P7).  

10.	Claims 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2016/131141) (published 8/25/2016) (using family member US 2018/0026296 as a copy thereof and with citations thereto) in view of Kwak et al. (US 2013/0164585) as applied to at least claims 1 and 6 above, and further in view of Choi et al. (US 2016/0133898).
Regarding claims 5 and 30, Kruger fails to disclose wherein a bottom portion of the thermal plate 102 extends through a bottom wall (middle portion 118) of the cell frame 103, 
In the same field of endeavor, Choi teaches analogous art of a cell assembly 10 comprising a cell frame 12, a cooling fin 13 (“thermal plate”) integrated into the cell frame 12, and a lithium-ion pouch cell 11 that is received by the cell frame 12 (Fig. 3; P35-39).  A slit is formed at the bottom surface 12b of the cell frame 12 so that the cooling fin 13 (“thermal plate”) may be inserted therein, wherein the module frame 12 has a center opened so that the cooling fin 13 (“thermal plate”) may come into contact with the cell 11 (P37).  Choi teaches the cooling fin 13 (“thermal plate”) plays the role of emitting heat of the secondary cell 11 (P39).  As illustrated, the bottom portion of the cooling fin 13 (“thermal plate”) is bent at a right angle and forms a bottom portion that is parallel to the bottom wall of the cell frame 12 such that the bottom portion of the thermal plate is considered to meet the feature of “configured to connect to a thermal management feature” as this is the structure utilized in the instant application.  Figure 3 of Choi is reproduced below for convenience: 

    PNG
    media_image2.png
    511
    453
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the thermal plate 102 and cell frame 103 of .

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-7 and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/616,659 (=US 2021/0175562) in view of Kwak et al. (US 2013/0164585).  This is a provisional nonstatutory double patenting rejection.

The features of the shape of the terminals 106, 106 as well as how they are oriented outside of the pouch cell are each design elements of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), wherein the court has held that that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Furthermore, the features are taught by Kwak, wherein construct of Kwak is taught as reducing electrical resistance of a charge/discharge path and having improved efficiency (abstract; P7).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select a known manner to orient the terminals of '659 with respect to a pouch cell as taught by Kwak, the configuration providing the benefit of reducing electrical resistance of a charge/discharge path and having improved efficiency (abstract; P7).
Regarding claims 2-3, 5-7, 28, 30, and 31, the claims of ‘659 recite identical limitations corresponding to these claims.
Regarding claims 4 and 29, the limitation is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

A product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate  and cell frame of ‘659 are integrated into the cell frame as required of claim 1, the structural characteristic implied by the product-by-process feature is considered met.  Alternatively, any structural differences provided by the product-by-process feature would provide a product that is obvious from the cell assembly of ‘659.  Regarding product-by-process limitation, see MPEP § 2113.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
With respect to cell assemblies including a frame/cartridge, a lithium-ion pouch cell and at least one of a thermal plate and/or compression element:
	Choi (US 2017/0294634); Krizter et al. (US 2017/0018746); Vejalla et al. (US 2016/0133997); Garascia et al. (US 2016/0111691); Lee (US 2015/0303412); Schmieder (US 2013/0189554); and Klaus et al. (US 2012/0045681). 

	With respect to planar shaped terminals:  
	Botos (US 2004/0185332):
[0039] Contact lead 502 in this embodiment is preferably formed from an 
elongated piece of metal foil, the choice of metal depending on (1) whether the 
wiretab is to be used with the anode or cathode, and (2) the composition of the 
anode or cathode and other cell components.  In a lithium-sulfur battery, the 
cathode tab may comprise aluminum, nickel, or inconel or similar materials and 
the anode tab may comprise copper, nickel, or inconel or similar materials.  As 
illustrated the shape of contact lead 502 is rectangular.  Other shapes for 
contact lead 502 can be used, including the "L" shape used for contact lead 102 

neutral lead 504 are preferably cut from strips of foil as shown in FIGS. 
7a-7e.  It is typically easier to cut one rectangular portion than an "L" 
shaped portion.  This is especially true if the material for the contact lead 
502 and neutral lead 504 are provided on a roll of appropriate thickness.  
Neutral lead 504 is preferably made of the same material as contact lead 502, 
but is shorter in length.  Neutral lead 504 is shorter because it does not need 
to extend beyond the cell ends. 

	Morris et al. (US 2017/0040653) teaches that electrical terminals 128 of pouch cells may be L-shaped or co-planar with respect to each other such as in the examples shown (P212).

Widhalm (US 2013/0189560) teaches pouch battery cells having substantially planar shape terminals arranged at a top and extending substantially perpendicular therefrom (Fig. 1, 4A), wherein in instances where cell terminals 104, 106 and interconnector busbar 108 are to be joined, the clamping force applied is determined readily by a design for variations in battery cell terminal and interconnector materials and geometries thereof (P48), and wherein a higher clamping force may be needed in the plated battery cell terminals are not flat and/or pre-bent to a high level of pre-stains (P49), wherein too high of heat/current results in expulsion and electrode plate deterioration (P73).  


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729